      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
      ---------------------------------X
      COUNTY OF SUFFOLK,                                           NOTICE OF
                                                                   APPEARANCE


                                           Plaintiff,              Civil Action No. 19-CV-906
                    -against-

      UNITED STATES OF AMERICA,                                    (Feuerstein, J.)
                                                                   (Tomlinson, M.J.)
                           Defendant.
      ---------------------------------X

TO:   Clerk of Court
      United States District Court, Eastern District of New York

             Please note the appearance of the following Assistant United States Attorney as additional
      counsel of record on behalf of defendant the UNITED STATES OF AMERICA in the above-
      captioned action:

                            Dara A. Olds
                            U.S. Attorney=s Office
                            Eastern District of New York
                            271 Cadman Plaza East, 7th Floor
                            Brooklyn, New York 11201
                            (718) 254-6148 (telephone)
                            (718) 254-6082 (facsimile)
                            dara.olds@usdoj.gov

      Dated: Brooklyn, New York
             April 16, 2019
                                                   ROBERT L. CAPERS
                                                   United States Attorney
                                                   Eastern District of New York
                                                   271 Cadman Plaza East, 7th Floor
                                                   Brooklyn, New York 11201


                                           By:         /s/               _
                                                   Dara A. Olds
                                                   Assistant U.S. Attorney
                                                   (718) 254-6148
                                                   dara.olds@usdoj.gov


      To:    All counsel of record (via ECF)
